Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT dated as of July 1, 2013 (this “Second
Amendment”), is made by and among WIRECO WORLDGROUP INC., a Delaware corporation
(the “U.S. Borrower”), WRCA (LUXEMBOURG) HOLDINGS S.Á R.L., a société à
responsabilité limitée incorporated under the laws of Luxembourg, with its
registered office at 412F, Route d’Esch L-1030 Luxembourg, whose registration
number with the Luxembourg Register of Commerce and Companies is B124385 and
whose corporate capital amounts to $19,500 (the “Lux Borrower” and, together
with the U.S. Borrower, the “Borrowers”), WIRECO WORLDGROUP (CAYMAN) INC., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (“Parent”), each of the other Persons party hereto designated as
a Loan Party (the “Loan Parties”), Lenders party hereto, FIFTH THIRD BANK, in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”), with Goldman Sachs Bank USA and Deutsche Bank Securities, Inc., as
joint lead arrangers and joint bookrunners (in such capacity, the “Lead
Arrangers”).
RECITALS:
WHEREAS, reference is made to the Credit Agreement dated as of July 12, 2012 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), by and among the Borrowers, Holdings, the lenders and
agents from time to time party thereto, the Administrative Agent and the other
Agents named therein;


WHEREAS, the Borrowers have requested that certain amendments and modifications
to the Credit Agreement be effected as described herein; and


WHEREAS, Lenders constituting Required Lenders and the Administrative Agent are
willing to agree to this Second Amendment on the terms set forth herein.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants herein contained and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1. Defined Terms. Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
SECTION 2.    Amendments to Credit Agreement. The Credit Agreement is hereby
amended effective as of the Second Amendment Effective Date as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended as follows:
(i)     The definition of “Adjusted EBITDA” is hereby amended by (A) deleting
“and” immediately prior to “(xiii)” in clause (a) thereof and inserting a “,”
and (B) inserting “and (xiv) losses incurred with respect to the sale of
Specified Inventory from the Second Amendment Effective Date through December
31, 2014” immediately following clause (xiii) thereof.
(ii)    The definition of “Excess Cash Flow” is hereby amended by (A) deleting
“and” from the end of clause (f) thereof, (B) inserting “and” at the end of
clause (g) thereof and (C) inserting a new clause (h) immediately following
clause (g) as follows:






--------------------------------------------------------------------------------

2

“(h)    the amount of any prepayment under Section 2.10(i) made in such period;”
(iii)    The following additional defined terms are hereby inserted in
appropriate alphabetical order:
“‘Second Amendment’ means the Second Amendment to Credit Agreement, dated as of
July 1, 2013, among the U.S. Borrower, the Lux Borrower, Parent, the other Loan
Parties party thereto, the Lenders party thereto and the Administrative Agent.”
“‘Second Amendment Effective Date’ has the meaning specified in the Second
Amendment.”
“‘Specified Inventory’ means inventory of the Parent and its Subsidiaries that
is aged over one year as of the Second Amendment Effective Date.”
(b)    Section 2.10 of the Credit Agreement is hereby amended by inserting a new
clause (i) thereof as follows:
“(i)    On each date after the Second Amendment Effective Date that financial
statements are delivered pursuant to Section 5.01(a) or 5.01(b) with respect to
any quarterly period ending on or after the Second Amendment Effective Date and
on or prior to December 31, 2014, the Borrowers shall prepay the Loans in
accordance with Section 2.10(f) in an amount equal to the net cash proceeds
received from the sale of Specified Inventory in such quarterly period for which
an add back was taken in calculating Adjusted EBITDA pursuant to clause (xiv)
thereof for such quarterly period. Concurrently with such payment, the U.S.
Borrower shall deliver to Administrative Agent a certificate of a Financial
Officer demonstrating the calculation of such payment in reasonable detail.”
(c)    Section 2.10(f) of the Credit Agreement is hereby amended by deleting
“(b) or (c)” therein and replacing with “(b), (c) or (i)”.
(d)    Section 6.11(a) of the Credit Agreement is hereby amended by deleting the
row for each date from and after June 30, 2013 from the table therein.
(e)    Section 6.11 of the Credit Agreement is hereby amended by inserting a new
clause (c) thereto immediately following clause (b) as follows:
“(c)    The Parent and the Borrowers will not permit the Senior Secured Net
Leverage Ratio as of the last day of any fiscal quarter set forth below to
exceed the correlative ratio indicated below:






--------------------------------------------------------------------------------

3

Fiscal Quarter
Senior Secured Net Leverage Ratio
June 30, 2013
3.50:1.00
September 30, 2013
3.50:1.00
December 31, 2013
3.50:1.00
March 31, 2014
3.50:1.00
June 30, 2014
3.50:1.00
September 30, 2014
3.50:1.00
December 31, 2014
3.25:1.00
March 31, 2015
3.25:1.00
June 30, 2015
3.25:1.00
September 30, 2015
3.25:1.00
December 31, 2015
3.25:1.00
March 31, 2016
3.25:1.00
June 30, 2016 and thereafter
3.00:1.00



SECTION 3.    Conditions Precedent to Second Amendment. This Second Amendment
shall become effective only upon the satisfaction or waiver of the following
conditions precedent (upon satisfaction or waiver of such conditions, such date
being referred to herein as the “Second Amendment Effective Date”):
(a)    The Administrative Agent shall have received a counterpart signature page
of this Second Amendment duly executed by each of the U.S. Borrower, the Lux
Borrower, Parent, each other Loan Party party hereto, the Administrative Agent
and Lenders representing the Required Lenders.
(b)    The Administrative Agent shall have received for the account of each
Lender that executes and delivers this Waiver prior to 4:00 p.m. New York time
on June 28, 2013, a cash fee in the amount of 0.25% of such Lender’s aggregate
Term Loans and Revolving Facility Exposure on such date.
(c)    The Administrative Agent shall have received all fees, premiums (if any)
and other amounts due and payable under the Loan Documents on or prior to the
Second Amendment Effective Date, including, reimbursement or other payment, to
the extent invoiced, of all out-of-pocket expenses (including reasonable fees,
charges and disbursements of Latham & Watkins LLP, Chapman & Cutler LLP and each
local counsel to the Administrative Agent and Lead Arranger) required to be
reimbursed or paid by the Borrowers hereunder or otherwise in connection with
the Credit Agreement and the Second Amendment.
(d)    The Administrative Agent shall have received a certificate signed by the
Chief Financial Officer of the U.S. Borrower, certifying on behalf of the U.S.
Borrower that (A) the representations and warranties of the Borrowers and each
other Loan Party contained in Article III of the Credit Agreement and in any
other Loan Document are true and correct in all material respects on and as of
the Second Amendment Effective Date; provided that, to the extent that such






--------------------------------------------------------------------------------

4

representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates and (B) no Default or Event of Default has occurred and is
continuing on the Second Amendment Effective Date.
SECTION 4.    Representations and Warranties. In order to induce the Lenders to
enter into this Second Amendment and to amend the Credit Agreement in the manner
provided herein, each of the U.S. Borrower, the Lux Borrower and Parent
represents and warrants as of the Second Amendment Effective Date that, both
before and after giving effect to the Second Amendment, the following statements
are true and correct in all material respects:
(a)    Power and Authority. Each of the U.S. Borrower and Parent and their
Subsidiaries party hereto has all corporate or other organizational power and
authority to execute, deliver and perform its obligations under this Second
Amendment.
(b)    Authorization. The execution, delivery and performance by each of the
U.S. Borrower, the Lux Borrower, Parent and their Subsidiaries party hereto of
this Second Amendment has been duly authorized by all necessary corporate or
other organizational action.
(c)    No Contravention. The execution, delivery and performance by each of the
U.S. Borrower, the Lux Borrower, Parent and their Subsidiaries party hereto of
this Second Amendment will not (i) contravene the terms of its charter, by-laws
or other organizational documents; (ii) result in any breach or contravention
of, or the creation of any Lien upon any of the property or assets of the U.S.
Borrower, the Lux Borrower or Parent or any of the Subsidiaries (other than as
permitted by Section 6.02 of the Credit Agreement) under (A) any contractual
obligation to which the U.S. Borrower, the Lux Borrower, Parent or any
Subsidiary is a party or affecting the U.S. Borrower, the Lux Borrower, Parent
or any Subsidiary or the properties of the U.S. Borrower, the Lux Borrower,
Parent or any of their Subsidiaries or (B) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which the U.S. Borrower,
the Lux Borrower, Parent, any Subsidiary or their property is subject; or
(iii) violate any applicable Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in
clauses (ii) and (iii), to the extent that such breach, contravention or
violation would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(d)    Governmental Approvals. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the U.S.
Borrower, the Lux Borrower, Parent or any Loan Party of this Second Amendment,
except for those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(e)    Enforceability. This Second Amendment has been duly executed and
delivered by each of the U.S. Borrower, the Lux Borrower, Parent and each other
Loan Party. This Second Amendment constitutes a legal, valid and binding
obligation of each of the U.S. Borrower, the Lux Borrower, Parent and each other
Loan Party, enforceable against each of the U.S. Borrower, the Lux Borrower,
Parent and each other Loan Party in accordance with its terms, except as may be
limited






--------------------------------------------------------------------------------

5

by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity and implied covenants of good faith and fair dealing, regardless of
whether considered in a proceeding in equity or at law.
SECTION 5.    Reaffirmation of Guarantees and Security Interests. Each of the
U.S. Borrower, the Lux Borrower, Parent and each other Loan Party party hereto
hereby (a) affirms and confirms its guarantees, pledges, grants and other
undertakings under the Credit Agreement as amended hereby and by the other Loan
Documents to which it is a party, (b) agrees that (i) each Loan Document to
which it is a party shall continue to be in full force and effect as amended
hereby and (ii) all guarantees, pledges, grants and other undertakings
thereunder shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties. With respect to any Loan Party not party to this
Second Amendment, the U.S. Borrower shall deliver to the Administrative Agent an
executed reaffirmation from such Loan Party addressing the matters set forth in
this Section 5 within 45 days of the Second Amendment Effective Date (or such
later date as the Administrative Agent may agree).
SECTION 6.    Effect on the Credit Agreement
(a)    Except as specifically amended by this Second Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed and this Second Amendment shall not be
considered a novation.
(b)    The execution, delivery and performance of this Second Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under any Loan Document.
(c)    On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as modified by this Second Amendment.
(d)    This Second Amendment shall constitute a Loan Document as defined in the
Credit Agreement.
SECTION 7.    Miscellaneous.
(a)    Amendment, Modification and Waiver. This Second Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
(b)    Applicable Law. THIS SECOND AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
(c)    Severability. If any provision of this Second Amendment is held to be
illegal, invalid or unenforceable in any jurisdiction, the legality, validity
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, of this Second Amendment and
the other Loan Documents shall not be affected or impaired thereby.
(d)    Counterparts. This Second Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all






--------------------------------------------------------------------------------

6

of which when taken together shall constitute a single contract, and shall
become effective. Delivery of an executed counterpart of a signature page of
this Second Amendment by telecopy or other electronic imaging (including in .pdf
or .tif format) means shall be effective as delivery of a manually executed
counterpart of this Second Amendment.
(e)    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
[Remainder of this page intentionally left blank]






--------------------------------------------------------------------------------

7



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.


WIRECO WORLDGROUP INC.




By:    /s/ Brian G. Block
Name: Brian G. Block
Title: Sr. VP and CFO




WRCA (LUXEMBOURG) HOLDINGS S.Á R.L.




By:    /s/ José Gramaxo
Name: José Gramaxo
Title: A Manager


By:    /s/ Luca Gallinelli
Name: Luca Gallinelli
Title: B Manager




WIRECO WORLDGROUP (CAYMAN) INC.




By:    /s/ Stephan Kessel
Name: Stephan Kessel
Title: Interim CEO


    










--------------------------------------------------------------------------------

8

FIFTH THIRD BANK, as Administrative Agent




By:    /s/ Jim Esinduy_____________
Name: Jim Esinduy
Title: Vice President








[Lender Signature Pages on File with Administrative Agent]






